DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 been entered.

Response to Amendment
The amendment of 10/25/2021 has been entered.
Disposition of claims: 
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, and 15-20 are pending.
Claims 1 and 15 have been amended.
The amendments to claim 15 have overcome the objection of claim 15 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claims 1 and 15 have overcome: 
the rejections of claims 1-6, 8-13, and 16-20 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo) and Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830, hereafter Cheng) and 
the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77) and Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830) as applied in claim 1 above, further in view of Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes”, Syn. Metal 2006, vol. 156, page 525-528, hereafter Sun) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments
Applicant argues that claim 1 has been amended such that the cited references do not teach or reasonably suggest the compounds of the amended claim. 
Those rejections have been withdrawn, rendering these arguments moot.
Applicant argues that the Examiner acknowledged that Itoh as modified by Luo and Cheng only teaches the left pyridine ring (corresponding to CY2) to substitute a phenyl ring (see paragraph 84 of page 20 of Office Action of 8/31/2021).
Respectfully the Examiner does not agree.
The rejection relied on the teaching of Itoh and Sun to substitute a phenyl group on the para position of the left pyridine ring of the Organometallic compound of Itoh as modified by Luo and Cheng (2) (See figure in paragraph 79 of the Office Action of 8/31/2021).
Itoh discloses the substituent R6 of formula (2) of Itoh (corresponds to R2 of Applicant’s Formula 1) can be an aryl group ([016]). Furthermore, Itoh exemplifies a phenyl group as an example of the aryl group ([048]).
Sun teaches a phenyl group introduced into the para-position of the pyridine ring with intention of increasing both conjugation system and steric hindrance (page 1, column 1, paragraph 1).
Neither Itoh nor Sun criticize, discredit, or otherwise discourage the phenyl substituted on the other pyridine ring than the left pyridine ring of the tetradentate ligand (i.e. corresponding to CY2 of Applicant’s Formula 1). 
The reason why the Examiner cited Cheng to evidence the substitution position of a phenyl group to a pyridine ring is that the para position of the pyridine ring at CY2 is a known position for substitution of a phenyl group (See Compounds Pt-1 through Pt-3 and Compounds 1 through 6 in Chart 1 of Cheng). That does not mean that any of Cheng, Itoh, and Sun teaches that 2 position) of the tetradentate ligand leaving other pyridine ring (i.e. at CY3 or CY4 position) unsubstituted.
Furthermore, the motivation of a phenyl substitution is updated in the Office Action by adding an additional teaching reference by Kamatani et al. (US 2010/0219407 A1), wherein the teaching does not limit substitution of a phenyl ring to only a single pyridine site.
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant’s election of Group 2 as CY1, Group 4 as CY2, Group 6 as CY3, Group 8 as CY4, and X5 = O, in the reply filed on 2/25/2021 is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-6, 8, 10-13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/739,199 (reference application).the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-6, 8, 10-13, and 20, Application No. 16/739,199 discloses an organometallic compound (Compound 6 in claim 14), as shown below.

    PNG
    media_image1.png
    283
    556
    media_image1.png
    Greyscale

The organometallic compound of Application No. 16/739,199 has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 to R4 are each independently an unsubstituted C1-C60 alkyl group (methyl) or a substituted C6-C60 aryl group (dimethylphenyl); R63 is an unsubstituted C1-C60 alkyl group (methyl); a1 is2; a2-a4 are each 1, at least one substituent of the substituted C6-C60 aryl group is selected from a C1-C60 alkyl group (methyl), when X1 is C and ring CY1 is a benzene group, a moiety of 
    PNG
    media_image2.png
    137
    155
    media_image2.png
    Greyscale
 in Formula 1 is Formula CY1(10), wherein X1 is C, R1a to R1d are a C1-C20 alkyl group (methyl), provided that R1 and R1a to R1d are not hydrogen, when X1 is C and ring CY1 is benzene group, a 3 and R4 is -CH3, meeting all the limitations of claims 1-6, 8, and 10-13.
The organometallic compound of Application No. 16/739,199 (Compound 6 in claim 14) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Application No. 16/739,199 meets the limitations of the current claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-6, 8, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2018/0212165 A1, the Office Action refers to the US Provisional Application 62/449,173, hereafter Ji).
Regarding claims 1-6, 8, 10-13, and 20, Ji discloses an organometallic compound having general Formula I (claims 1 and 26) and exemplifies Compound 49 (claim 25).
In Formula I of Ji, rings A-D can be each 5- or 6-membered carbocyclic or heterocyclic ring; each ring A-D contains no more than two heteroatoms; L1 to L3 can be a direct bond or NR; RA to RD and R can be hydrogen, aryl, alkyl, and combination thereof; any adjacent RA-RD and R are optionally joined to form a ring; X1-X4 can be C or N; Q1-Q4 can be direct bond or oxygen; M can be Pt or Pd; L4 is an organic linker and can be alkyl; and the shortest connection between rings A and D has at least three atoms.

    PNG
    media_image3.png
    449
    560
    media_image3.png
    Greyscale

The Compound 49 of Ji has identical structure as the organometallic compound of Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is N; X4 is C; X5 is O; two bonds of X2-M and X3-M are each a coordinate bond, and the other thereof (X4-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY4 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY3 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 is a C1-C20 alkyl group (methyl); R2 and R3 are each hydrogen; R4 is a C1-C20 alkyl group (butyl); R63 is an unsubstituted C6-C60 aryl group (phenyl); a1 and a4 are each 1; a2 and a3 are each 0; when X1 is C and ring CY1 is a benzene group, a moiety of 
    PNG
    media_image2.png
    137
    155
    media_image2.png
    Greyscale
 in Formula 1 is Formula CY1(4), wherein X1 is C, R1a to R1d are a C1-C20 alkyl group (methyl), provided that R1 and R1a to R1d are not hydrogen, when X1 is C and ring CY1 is benzene group, a sum of a3 and a4 is at least one, provided that at least one of R3 and R4 is 
    PNG
    media_image4.png
    57
    116
    media_image4.png
    Greyscale
, meeting all the limitations of claims 1-6, 8, and 10-13.
The organometallic compound of Ji (Compound 49) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1 in claim 20. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0212165 A1, the Office Action refers to the US Provisional Application 62/449,173).
Regarding claims 16 and 18, Ji discloses an organometallic compound having general Formula I (claims 1 and 26) and exemplifies Compound 49 (claim 25). The organometallic compound of Ji (Compound 49) reads on all the limitations of claims 1-6, 8, 10-13, and 20 as outlined above.
Ji does not disclose a specific organic light emitting device comprising the Compound 49 of Ji; however, Ji does teach the organometallic compound of Ji represented by Formula I of Ji can be used as the light emitting dopant of the emission layer of the organic light emitting device which has a structure of an anode, an emission layer, and a cathode (claim 28). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 49 of Ji by using it as the light emitting dopant of an emission layer of an organic light emitting device of Ji, as taught by Ji.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The Compound 49 is encompassed by Formula I of Ji. Substitution of the compound represented by Formula I of Ji with the Compound 49 of Ji would be one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Selection of Compound 49 to be used as the light emitting dopant of the device would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the 
The modification provides the Modified organic light emitting device of Ji comprising an anode, an emission layer comprising Compound 49 of Ji, and a cathode, meeting all the limitations of claims 16 and 18.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0212165 A1, the Office Action refers to the US Provisional Application 62/449,173) as applied to claim 16 above, further in view of Kottas et al. (US 2013/0082245 A1, hereafter Kottas).
Regarding claim 9, the organometallic compound of Ji (Compound 49) reads on all the features of claim 1 as outlined above. 
The ring CY1 of the Compound 49 is not one of CY1-2 to CY1-25 of claim 9.
Kottas teaches replacing a benzene ring with dibenzofuran group of the tetradentate ligand of a Pt complex used as the emissive dopant of an organic light-emitting device provides a device with increased efficiency and lifetime ([141]-[145]; Tables 1-2; compare Example 1 comprising Compound 4 with Comparative Example 1 comprising Compound X).

    PNG
    media_image5.png
    328
    446
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 49 of Ji by substituting the benzene ring at the position corresponding to CY1 of Applicant’s Formula I with dibenzofuran ring, based on the teaching of Kottas.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides Modified organometallic compound of Ji which has identical structure as Compound 49 of Ji except that the benzene ring at the position corresponding to CY1 of Applicant’s Formula I is dibenzofuran.
The Modified organometallic compound 49 of Ji, wherein the moiety of CY1 is CY1-24 of claim 9, meeting all the limitations of claim 9.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0212165 A1, the Office Action refers to the US Provisional Application 62/449,173) as applied to claim 16 above, further in view of Kai et al. (US 2010/0187977 A1, hereafter Kai).
Regarding claims 16-19, the Modified organic light emitting device of Ji reads on all the limitations of claim 16 as outlined above. 
The device comprises an anode, an emission layer comprising Compound 49 of Ji, and a cathode.
The device does not have a host compound in the emission layer; however, Ji does teach an indolocarbazole host compound (the second compound of claim 31) can be used as the host of the organic light emitting device of Ji (claims 30-31).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image6.png
    288
    572
    media_image6.png
    Greyscale

Kai teaches that the compound of Kai can be used as the host material with a platinum complex phosphorescent dopant ([039], [041]).
Kai further teaches that the amount of the host is larger than the amount of the phosphorescent dopant ([043]).
Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Ji by using Compound (3) of Kai as the host material of the emission layer of the device, wherein the amount of the host is larger than the amount of the organometallic compound of Ji, based on the teaching of Ji and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant organic light emitting device comprises an anode, an emission layer comprising the Compound 49 of Ji as a dopant and the Compound (3) of Kai as a host, and a cathode, wherein the amount of the host is larger than the amount of the dopant.
The organic light emitting device of Ji as modified by Kai does not include a hoe transport layer and an electron transport layer; however, Kai teaches that an organic light emitting device can have a structure of an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode ([040], Fig. 1, [045]).
It is known in the art that the hole transport layer improves hole injection/transportation from the anode to the light emitting layer and the electron transport layer improves electron injection/transportation from the cathode to the light emitting layer. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light-emitting device of Ji as modified by Kai by incorporating a hole transport layer between the anode and the emission layer, and an electron transport layer between the cathode and the emission layer, as taught by Kai.
The motivation of doing so would have been to improve hole injection/transportation from anode to the emission layer and electron injection/transportation from cathode to the emission layer.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The device structures of anode/emission layer/cathode and anode/hole transport layer/emission layer/electron transport layer/cathode are alternative options for the organic light emitting device of Kai, wherein the latter device structure is a preferred device structure of Kai ([040]). The organic light emitting device of Ji as taught by Kai is encompassed by the organic light emitting device of Kai. Thus, the substitution of one device structure with another device structure would be one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant organic light emitting device comprises an anode, a hole transport layer, an emission layer comprising the Compound 49 of Ji as a dopant and the Compound (3) of Kai as a claims 16-19.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Kamatani et al. (US 20100219407 A1, hereafter Kamatani), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo), Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830, hereafter Cheng), Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes”, Syn. Metals 2006, vol. 156, page 525-528, hereafter Sun), and Brown et al. (US 2004/0086743 A1, hereafter Brown).
Regarding claims 1-6, 8, 10-13, 15, and 20, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image7.png
    331
    575
    media_image7.png
    Greyscale

In formula (1) of Itoh, two of rings A, B, C, and D can be nitrogen-containing heterocyclic ring and the remaining two rings can be aryl rings; two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom; two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom; the bivalent atoms of Q1-Q3 can be a bond or a bivalent group including –NR3– or oxygen providing Q1-Q3 do not represent bonds simultaneously; and R3 in NR3 can be an aryl group ([015]-[016]).
Itoh exemplifies an organometallic compound (the 11th compound of page 11, hereafter Compound p11-11), as shown above.
The Compound p11-11 does not have an amine group at the position corresponding to Q1 of Formulas (1) and (2) of Itoh; however, Itoh does teach Q1 can be –NR3–, wherein R3 can be an aryl group ([016]). Itoh exemplifies a biphenyl group as the aryl group at the position R3 (Example 30 in [258]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound p11-11 of Itoh by substituting the single bond at position Q1 of Formula (1) of Itoh (i.e. corresponding to the group at the T1 of Applicant’s Formula 1) with a biphenyl group, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). A single bond and an amino group (–NR3–) are alternative options at the Q1 position of Formulas (1) and (2) of Itoh ([015]-[016]). The substitution would be one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A biphenyl group is one of finite number of exemplified aryl groups at the position R3 of Formulas (1) and (2) of 
The modification provides the following compound.

    PNG
    media_image8.png
    291
    576
    media_image8.png
    Greyscale

The Modified compound of Itoh does not have a t-butyl substituent at the substitution position corresponding to R8 of formulas (1) and (2) of Itoh; however, Itoh does teach that R8 can be an alkyl group ([016]). Itoh exemplifies t-butyl as the alkyl group ([043]).
Kamatani discloses an organometallic complex used as the emitter of an organic light emitting device ([007], [019]).
Kamatani teaches imparting a substituent including t-butyl or phenyl group improves solubility, suppresses concentration quenching, enabling high doping concentration, and increasing light efficiency ([106]).
Luo teaches tert-butyl substituent group in a transition metal complex can effectively suppress intermolecular interactions of transition metal complex, which is good for improving st paragraph).
Luo exemplifies two tert-butyl groups substituted at the substitution positions 3 and 5 (equivalent to the ortho and para position with respect to the C-O bond) of the terminal phenyl ring of the tetradentate ligand (correspond to R1 in CY1 of Applicant’s Formula 1) (See Pt-3 in Scheme 1).
Cheng teaches t-butyl group substituted at positions 3 and 5 of the terminal phenyl ring of the tetradentate ligand disfavor intermolecular interactions and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device (Abstract; compare the self-quenching constants and the quantum efficiencies between compound 2 and compound 4 in Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound modified by Itoh by substituting the hydrogen atom at the substitution positions 3 and 5 of the ring CY1 (ortho and para position with respect to the C-O bond) with tert-butyl groups, as taught by Itoh, Kamatani, Luo, and Cheng.
The motivation of doing so would have been to improve solubility, suppresses concentration quenching, enable high doping concentration, and increase light efficiency as taught by Kamatani, effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device as taught by Luo, and to disfavor intermolecular interaction and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device, as taught by Cheng.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches a tert-butyl group as the substituent at the ring C (R8 of the formula (2) of Itoh). Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image9.png
    337
    635
    media_image9.png
    Greyscale

The Compound of Itoh as modified by Kamatani, Luo, and Cheng does not have phenyl substituents at the rings A, B, and D of the formulas (1) and (2) of Itoh; however, Itoh does teach R6, R7, and R9 of formulas (1) and (2) of Itoh can be each aryl group ([015]-[016]). Itoh exemplifies phenyl as the aryl group ([048]).
Kamatani discloses an organometallic complex used as the emitter of an organic light emitting device ([007], [019]).
Kamatani teaches imparting a substituent including t-butyl or phenyl group improves solubility, suppresses concentration quenching, enabling high doping concentration, and increasing light efficiency ([106]).
Sun discloses an organometallic complex used as the emitter of an organic light emitting device (Abstract). 
Sun teaches a phenyl group introduced into the para-position of the pyridine ring with intention of increasing both conjugation system and steric hindrance (page 1, column 1, paragraph 1).
Brown discloses an organometallic complex comprising a ligand having a benzene ring ([052]) and used as the emitter of an organic light emitting device ([011]). 
Brown teaches an aromatic group at the para-position of the benzene ring of the ligand (“R5 position”) increases the pi-conjugation of the material and increase PL efficiency of the organic light emitting device ([099]). Brown exemplifies a phenyl group as the aromatic group at the para-position of the benzene-included ligand ([053], Formula VII in [084]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Itoh as modified by Kamatani, Luo, and Cheng by substituting the hydrogen atom at the para-substitution position of ring A, B, and D (corresponding to CY2, CY3, and CY4 of Applicant’s Formula 1) with phenyl, as taught by Itoh, Kamatani, Sun, and Brown.
The motivation of doing so would have been to improve solubility, suppresses concentration quenching, enable high doping concentration, and increase light efficiency as taught by Kamatani, increase conjugation and steric hindrance based on the teaching of Sun, and 
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Hydrogen and an aryl group are alternative options at the R6, R7, and R9 of Formulas (1) and (2) of Itoh ([015]-[016]). The substitution would be one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A phenyl group is one of finite number of exemplified aryl group of Formulas (1) and (2) of Itoh. The choice of phenyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image10.png
    406
    777
    media_image10.png
    Greyscale

The organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is 4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 is a C1-C20 alkyl group (t-Bu); R2 to R4 are each phenyl group; R63 is a biphenyl group; a1 to a4 are each 1; when X1 is C and ring CY1 is a benzene group, a moiety of 
    PNG
    media_image2.png
    137
    155
    media_image2.png
    Greyscale
 in Formula 1 is Formula CY1(10), wherein X1 is C, R1a to R1b are a C1-C20 alkyl group (t-Bu), provided that R1 and R1a to R1d are not hydrogen, when X1 is C and ring CY1 is benzene group, a sum of a3 and a4 is at least one, provided that at least one of R3 and R4 is phenyl, meeting all the limitations of claims 1-6, 8, 10-13, and 15.
The organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1 in claim 20. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown meets the limitations of the current claim 20
Regarding claims 16-19, the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown reads on all the features of claim 1, as outlined above.
Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown does not disclose a specific organic light emitting device comprising the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown; however, Itoh does teach that the complex of Itoh represented by formula (1) can be used as the light emitting dopant of the organic light emitting device of Itoh ([021], [030], [106], and claim 10).
Itoh exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown by using it as the light emitting dopant of the organic light emitting device (Example 69) of Itoh, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both Example 2 compound and the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown are encompassed by the compound of Itoh represented by Formula (1) of Itoh. The substitution of Example 2 with the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown would be one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The organic light-emitting device of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown comprises an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown as a dopant), an electron transport layer (Alq3), and a cathode (Ag), meeting all the limitations of claims 16-19.
Regarding claim 9, the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown reads on all the features of claim 1 as outlined above.
The organometallic compound, wherein the ring at CY1 position is a substituted benzene which is not represented by one of Formulas CY1-2 to CY1-25 of claim 9; however, Itoh does teach ring C can be monocyclic, polycyclic, condensed ring type carbocyclic group of 6 to 40 carbon atoms or heteroaryl group containing from 1 to 3 heteroatoms ([015], [035]).
Furthermore, Itoh exemplifies naphthalene as the polycyclic or condensed ring type carbocyclic group of 6 to 40 carbon atoms ([035]; the 5th compound on column 2 of page 9) as shown below.

    PNG
    media_image11.png
    272
    516
    media_image11.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Itoh as modified by Kamatani, Luo, Cheng, Sun, and Brown by substituting the substituted benzene ring at the position ring C of the formula (1) of Itoh with a naphthalene ring, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both benzene and naphthalene are exemplified ring structures at the position ring C of the formula (1) of Itoh. Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the organometallic compound modified by Itoh as modified by Kamatani, Sun, and Brown as shown below.

    PNG
    media_image12.png
    403
    656
    media_image12.png
    Greyscale

The organometallic compound of Itoh as modified by Kamatani, Sun, and Brown has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (naphthalene and benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 is hydrogen; R2 to R4 are each phenyl group; R63 is a biphenyl group; a1 to a4 are each 1; when X1 is C and ring CY1 is naphthalene group, a sum of a3 and a4 is at least one, provided that at least one of R3 and R4 is phenyl, meeting all the limitations of claim 9 (it is noted that the organometallic compound reads on all the features of claims 1-6, 8-12, and 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786